Case: 4:20-cr-00135-SRC-SPM Doc. #: 6 Filed: 03/04/20 Page: 1 of 1 PageID #: 13


                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Eastern District ofMissouri

 HAL GOLDSMITH                                               Thomas F. Eagleton U.S. Courthouse   Telephone: (314) 539-2200
 Assistant United States Attorney                            111 S. JO'" Street, Rm. 20.333             Fax: (314) 539-2777
                                      RECEIVED               St. Louis, MO 63102


                                       MAR~   4 2020
                                     U.S. Diatr~i Court
                                    Eastern District of MO                March 4, 2020



Mr. Gregory J. Linhares, Clerk
United States District Court
111 S. 1oth Street
St. Louis, MO 63102

          Re:        United States v. Lawrence R. Arnowitz
                     4:20-cr-00135 SRC SPM

Mr. Linhares:

       The indictment above returned by the United States Grand Jury in the above captioned
case on February 27, 2020, was ordered suppressed pending the apprehension of the defendant
named herein.

        We are now informed that the indictment regarding the above defendant is no longer in
need of being suppressed, therefore, the suppression of the indictment may be lifted. It is,
therefore, directed that such be done.


                                                             Very truly yours,

                                                             JEFFREY B. JENSEN
                                                                          ttomey

                                                                                   ~
                                                                    OLDSMITH, #32984MO
                                                             Assistant United States Attorney

HG/pr
